DETAILED ACTION

Status of Claims
Claims 1-4 are pending and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claim 1, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of identifying merchandise in a performance. Specifically, claim 1 recites the abstract idea of: 
5accessing and logging onto a system; 
selecting a type of performance; 
selecting a subdivision of the type of performance; 
10 selecting a specific performance; 
performers for further selecting one or more identifiable performers of the specific performance; and 
broadcasting the specific performance and identifying one or more wearable merchandize item of each 15identifiable performers worn during the specific performance.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, claim 1 recites the abstract idea of identifying merchandise in a performance, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in claim 1 is a certain method of organizing human activity because identifying merchandise worn by a performer during a performance is a type of sales activity. Additionally, identifying merchandise items worn by a performer is a type of interaction between people. 
Additionally, the recited limitations of claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, the claimed processes are mental processes because processes such as selecting performances and performers and then identifying items being worn by the performers can be performed in the mind or by a person using a pen and paper. 
Thus, claim 1 recites an abstract idea.
a first, second, third, fourth, fifth, sixth, and seventh user interface. Although reciting such additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. This description demonstrates that these additional elements are merely generic devices such as a generic computer. Similar to the limitations of Alice,  claim 1 merely recites a commonplace business method (i.e., identifying merchandise worn by performers) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application.
	
		

Even when considered as an ordered combination, the additional elements of claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, claim 1 is ineligible. 
Dependent claims 2-4 do not aid in the eligibility of independent claim 1. For example, the claims merely provide further embellishments of the abstract limitations recited in independent claim 1. 
an eighth and ninth user interface, haptic feedback with the seventh user interface, and electronic links. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a computer to apply the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to using a computer to apply the abstract idea. 
Thus, dependent claims 2-4 are also ineligible. 


	
	
	

	

	


	
	


	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0245103 A1 (hereinafter Conte) in view of US 2015/0208132 A1 (hereinafter Low).

Regarding claim 1, Conte discloses a computer-implemented system for real-time discovery and purchase of accessories of performers broadcast in a live performance, comprising:  
=providing a third user interfaces for selecting a type of performance (Conte, see at least: [0056] discloses “the application can be used to browse content to locate, for example, television shows, movies, and so on.”); 
providing a fourth user interface for selecting a subdivision of the type of performance (Conte, see at least: [0056] discloses “when the user locates the desired content video, she can select the particular episode, movie, or other video using the application interface.”); 
10providing a fifth user interface for selecting a specific performance (Conte, see at least: [0056] discloses “the application provides the user with a visual display of individual image frames of the video content…the user can scroll through or manipulate the image frames to locate a desired scene or moment in the video content.” See also, [0058]); 
providing a sixth user interface for and performers for further selecting one or more identifiable performers of the specific performance (Conte, see at least: [0060] discloses “a ; and 
providing a seventh user interface for broadcasting the specific performance and identifying one or more wearable merchandize item of each 15identifiable performers worn during the specific performance (Conte, see at least: [0060] discloses “a visual indicator associated with an actor is selected, the user can be directed to webpage that describes the actor…lists the products and services used by the actor in the current video.” Fig. 4 shows an interface displaying a product worn by an actor selected. See also, [0074]).  
Although disclosing that a user may purchase an item from media content, Conte does not disclose providing a first and second user interfaces for accessing and logging onto, respectively, the computer-implemented system.
However, in a similar system which allows a user to purchase items from a live TV program, Low teaches providing a first and second user interfaces for accessing and logging onto, respectively, the computer-implemented system (Low, see at least: [0022] discloses “a consumer is prompted to enter his account verification information,” such as “the consumer may be prompted to enter a username and a password that are associated with his account.” [0040] teaches “one or more products are displayed on TV…as a live TV program is being displayed to the consumer, the consumer is notified that a product may be available.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included providing a first and second user interfaces for accessing and logging onto, respectively, the computer-implemented system as taught by Low in the purchasing system of Conte because it would have made it easier for prospective consumers to conduct secure transactions through a TV (Low: [0006]).
Regarding claim 3, Conte in view of Low teaches the limitations of claim 1, as noted above. Conte further discloses an eighth user interface for providing a plurality of electronic links to sellers of said one or more wearable merchandize (Conte, see at least: [0042] discloses “the system can also provide users with multiple choices (e.g., ‘These three sellers have this dress…’).” [0060] discloses “the webpage can also include links to purchase such products and services and similar products and services.”).  


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0245103 A1 (hereinafter Conte) in view of US 2015/0208132 A1 (hereinafter Low) and US 2015/0170245 A1 (hereinafter Scoglio).

Regarding claim 2, Conte in view of Low teaches the limitations of claim 1, as noted above. Although disclosing identifying one or more wearable merchandise items as well as viewing the videos on a smartphone or other smart device with a touchscreen or touchpad, Conte does not explicitly wherein the seventh user interface enables an input-output functionality for identifying 20one or more wearable merchandize item through haptic feedback with the seventh user interface.
However, Scoglio teaches wherein the seventh user interface enables an input-output functionality for identifying 20one or more wearable merchandize item through haptic feedback with the seventh user interface (Scoglio, see at least: [0033] teaches client device may include haptic feedback devices.).  


Regarding claim 4, Conte in view of Low teaches the limitations of claim 3, as noted above. Conte further discloses a ninth user interface for providing retrievable storage of said one or more wearable merchandize (Conte, see at least: [0036] discloses “the client applicant also provides an interface to a catalog or database containing information associated with the videos).  
Although disclosing a database storing information related to the videos as well as product links available for purchasing, Conte does not explicitly disclose a ninth user interface for providing retrievable storage of said one or more wearable merchandize and the plurality of electronic links.
However, Scoglio teaches a ninth user interface for providing retrievable storage of said one or more wearable merchandize and the plurality of electronic links (Scoglio, see at least: [0024] teaches a “database or other data store including information that identifies media content instances 12, episodes and/or scene identifiers 28 in which the items identified by the item identifiers 32 are included.” See also, Fig. 1 displaying that database stores information such as scene identifiers, item identifiers, and item information and [0024] describes that item 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a ninth user interface for providing retrievable storage of said one or more wearable merchandize and the plurality of electronic links as taught by Scoglio in the purchasing system of Conte/Low because it would have allowed lookup of the item identifiers and item information thus making it easier for consumers to purchase items they are interested in while watching media content (Scoglio: [0032], [0002]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gambino (US 2012/0233641 A1) – Gambino describes a system where a user can search for an episode, scene, television show, movie, etc. and purchase items appearing in the content. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625